DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a detecting circuit for detecting an image displayed by a display panel to determine whether the displayed image is a flickering image; an 
With respect to claim 6, the structural modified “a detecting circuit” is modified by a functional language “detecting an image displayed by a display panel to determine whether the displayed image is a flickering image” without reciting the structure for the structural modifier; similarly, the structural modified “an inverting circuit” is modified by a functional language “inverting original polarities of data voltages inputted onto at least partial data lines of the display panel when it is detected that the displayed image is the flickering image” without reciting the structure for the structural modifier; similarly, the 
With respect to claim 8, the structural modified “a detecting sub-circuit” is modified by a functional language “for detecting whether a flickering pixel structure corresponding to a prestored flickering image is present in the pixel structures of the display panel” without reciting the structure for the structural modifier; similarly, the structural modified “a calculating sub-circuit” is modified by a functional language “for calculating a ratio of a number of the detected flickering pixel structure to a number of all pixel structures of the display panel” without reciting the structure for the structural modifier; similarly, the structural modified “a determining sub-circuit” is modified by a functional language “for determining whether the ratio is in a preset range” without reciting the structure for the structural modifier;
With respect to claim 12, the structural modified “a detecting sub-circuit” is modified by a functional language “for detecting whether a flickering pixel structure corresponding to a prestored flickering image is present in the pixel structures of the display panel” without reciting the structure for the structural modifier; similarly, the structural modified “a calculating sub-circuit” is modified by a functional language “for calculating a ratio of a number of the detected flickering pixel structure to a number of 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification provides no disclosure describing the structures of the detecting circuit, the inverting circuit, scanning circuit, controller circuit, detecting sub-circuit, calculating sub-circuit, and determining sub-circuit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 comprises limitation that invokes U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier; further the specification provides no disclosure describing the structures of the above mentioned structural modifiers such that one having ordinary skill in the art can make use of claimed described invention.
Claims 7-13 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being directly or indirectly dependent on rejected claim 6.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 comprises limitation that invokes U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier; further the specification provides no disclosure 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 comprises limitation that invokes U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier; further the specification provides no disclosure describing the structures of the above mentioned structural modifiers such that one having ordinary skill in the art can make use of claimed described invention.

Allowable Subject Matter
Claims 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Fukutoku (US Pub 2001/0004253) discloses detecting flicker in an image and inverting the polarity of the pixels to prevent the flicker from occurring (see par 0060);  However Fukutoku alone in combination with other prior art of record fails to disclose scanning an I2C interface, and determining whether a common voltage is written; and restoring the polarities of the data voltages on the at least partial data lines to the original polarities when it is determined that the common voltage is written via the I2C interface and it would not have been obvious to one having ordinary skill in  allowed.
Claims 2-5 are allowed for being dependent in allowed independent claim 1.
Claim 6-13 would be allowed if the current rejection is overcome.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624